Citation Nr: 0816589	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-41 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
keratosis pilaris with acne vulgaris of the chest and back, 
and neurodermatitis of the scrotum.

3.  Entitlement to an evaluation in excess of 10 percent for 
plantar calluses, bilateral 5th toes.

4.  Entitlement to a compensable evaluation for residual 
scar, removal of callus left 5th toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In May 2005, the veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  In March 2008, 
the veteran declined another hearing.  

An increased rating for keratosis pilaris with acne vulgaris 
of the chest and back and neurodermatitis of the scrotum is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Competent medical evidence dissociates any current 
gastrointestinal disorder with active service.

2.  The service-connected plantar callosities of the 
bilateral fifth toes and residuals of surgery for these have 
been manifested throughout the appeal period by a mildly 
painful verruca under the second and third metatarsal areas 
of the right foot.  

3.  The service-connected residuals and scar of surgical 
removal of left 5th toe callus have been manifested 
throughout the appeal period by left 5th toe flail joint and 
pain on use of the left foot. 


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
for plantar callosities and their residuals of the bilateral 
5th toes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7804, 7819 (2007).

3.  The criteria for a 10 percent schedular rating for scar 
and residuals of left 5th toe callus are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) and VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b) (1).  
These notices must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the RO provided this notice in an April 2006 
notice letter.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of notice followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as an SOC or SSOC, cures a timing defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial decision by way of an April 2006 letter sent to 
the claimant that fully addressed all four notice elements.  
The letter informed the claimant of what evidence was 
required to substantiate the claims and of the claimant's and 
VA's respective duties for obtaining evidence.  The claimant 
was asked to submit evidence and/or information in his 
possession.  Although the notice letter was not sent before 
the initial decision, this timing error is not unfairly 
prejudicial to the claimant because the actions taken by VA 
after providing notice cured the timing error.  The claimant 
has been afforded opportunity to participate in his claim and 
has been allowed time to respond.  VA has readjudicated the 
case by way of a supplemental statement of the case issued 
after the Board's remand and notice was provided.  Therefore, 
it is not unfairly prejudicial to the claimant for the Board 
to adjudicate the claims.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all pertinent records to the extent possible.  A 
hearing was provided.  The claimant was afforded VA medical 
examinations.  Significantly, neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as ulcers (peptic or duodenal), becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease will be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

An October 2006 VA compensation examination report reflects 
that the physician reviewed the claims file and obtained 
pertinent history of symptoms from the veteran.  The veteran 
reported treatment for stomach conditions during active 
service, a fact that is verified by the service medical 
records (SMRs).  He also reported to the physician that the 
current symptoms began several years after active service.  
The physician examined the veteran and offered two current 
diagnoses: (1) ventral hernia; and (2) gastroesophageal 
reflux disease (GERD).  The physician determined that it is 
less likely than not that ventral hernia or GERD is related 
to active service.  The physician based that opinion on the 
SMRs, the veteran's estimate of the date of onset of 
noticeable symptoms, and the examination itself.  

Although the veteran testified that he first noticed his 
gastrointestinal symptoms during active service, the 
physician elicited a different history from the veteran.  In 
offering a negative opinion, the physician considered the 
veteran's varying account of when relevant symptoms arose.  

The Board finds the VA medical opinion to be persuasive 
because it is based on reasonably correct facts and 
examination of the veteran.  No medical evidence has been 
submitted that tends to link GERD with active service.  The 
veteran himself is not competent to provide an opinion 
concerning the etiology of current disorders because lay 
statements are not competent evidence of the determination of 
an issue involving a question of medical expertise.  
38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); but see Jandreau v. Nicholson, 492 F.3d1372, 
1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a gastrointestinal 
disorder is therefore denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Plantar Calluses, Bilateral 5th Toes

With respect to bilateral plantar callosities, the SMRs 
reflect surgery for plantar-flexed 2nd metatarsal and for 
hammertoe correction of the 3rd toe.  The procedures included 
arthroplasty of the right 3rd toe and v-osteotomy of the 3rd 
metatarsal, tendonotomy extensor tendon, and 2nd 
metatarsophalangeal joint. 

A May 1977 VA examination report notes residuals of the 
removal of calluses from the right fifth toe, residuals from 
surgery for the relief of a plantar callus of the right foot, 
and residuals of plantar callus beneath the distal head of 
the right second metatarsal bone.

In June 1977, service connection was granted for residuals of 
surgery of the right foot with plantar callus. The residuals 
of the right foot surgery were evaluated as 10 percent 
disabling under Diagnostic Code 7819 (rated as impairment of 
function).  

A November 2003 VA examination report notes two mild to 
moderate foot calluses with thickening of the entire skin of 
the feet and an overlying fungal infection.  

In the January 2004 rating decision on appeal, a 10 percent 
rating was continued under Diagnostic Code 7819 for the 
disability, which was recharacterized as plantar calluses, 
bilateral 5th toes.  

The veteran testified at his May 2005 hearing that he had 
pain from calluses and that it was painful to walk.  

An October 2006 VA podiatry compensation examination report 
reflects that the veteran walked normally.  There was a 
prominent callus on the plantar aspect of the right 5th 
metatarsal and a hammertoe of the right 5th toe with a dorsal 
callus at the proximal interphalangeal joint.  There was a 
verruca under the second and third metatarsal areas, mildly 
painful, measuring 2 millimeters in diameter.  There was a 
healed, non-tender surgical scar of the 2-3 web-space from 
in-service osteotomy.  The right foot was neurovascularly 
intact.  Range of motion of the toes was normal.  

X-rays showed slight shortening of the right 5th toe due to 
the hammertoe and degenerative changes of the mid foot.  

The diagnoses were: status post right 3rd metatarsal 
osteotomy with correction of 3rd hammertoe and 
metatarsophalangeal plasty of 2nd, asymptomatic; residual 
hammertoe, right 5th, asymptomatic with dorsal and plantar 
callosities; and, verruca, right foot under second and third 
metatarsal, minimally symptomatic.  The physician found no 
additional functional impairment and noted that the 
disability did not affect the veteran's occupation.  The 
physician did, however, note tenderness and pain on 
manipulation of the foot.  

The service-connected bilateral 5th toe plantar callus 
disability with residuals of surgery is manifested by a 
mildly painful verruca under the second and third metatarsal 
areas that has been attributed to callosity removal in that 
area.  

Under Diagnostic Code 7819, a benign skin neoplasm is rated 
under Diagnostic Code 7804 for impairment of function.  A 
painful scar is rated 10 percent under Diagnostic Code 7804.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Thus, while the 
right foot symptoms alone warrant a 10 percent rating, 
because the RO has already assigned a 10 percent rating for a 
bilateral foot disability, and because the evidence does not 
favor a rating higher than 10 percent, after considering all 
the evidence of record, including the testimony, the Board 
finds that the evidence is against the claim.  A rating 
higher than 10 percent must therefore be denied.  

Left 5th Toe Callus and Residuals

This service-connected disability includes the left 5th toe, 
which underwent hammertoe corrective surgery during active 
service.  Post-service VA records note callus buildup at the 
left 5th toe.  VA has granted service connection and a 
noncompensable rating for a residual scar with of removal of 
callus of the left 5th toe under Diagnostic Code 7805.   

The veteran requested an increased rating in August 2003.  In 
November 2003, VA examined the left foot and provided an 
impression of mild to moderate calluses.  There was 
thickening of the skin of the feet with an overlying fungal 
infection. 

In the appealed January 2004 rating decision, the RO re-
characterized the disabilities as plantar calluses, bilateral 
5th toes, and residual scar, removal of callus of the left 
5th toe.  

The veteran testified at his May 2005 hearing that he had 
pain from his calluses, pain in his toes, pain in the feet, 
and pain when walking.  He said the calluses were on his feet 
rather than his toes.

An October 2006 VA podiatry compensation examination report 
reflects that the veteran walked normally.  The left 5th toe 
surgical scar was well healed and non-tender.  X-rays showed 
left mid-foot minimal arthritis and hemiphalangectomy 
(excision of part of a digital phalanx, Dorland's Illustrated 
Medical Dictionary 746 (28th ed. 1994)) of the left 5th toe.  

The left 5th toe itself was "sitting normally" according to 
the examiner, but it did display instability.  The physician 
described this toe as "a bit flail, but range of motion 
there is equal to the other side with about 40 degrees of 
dorsiflexion and 20 degrees of plantar flexion."  The 
diagnosis was status post left 5th hammertoe correction, 
asymptomatic.  The physician did note that there was 
tenderness and pain on manipulation.  The physician found no 
additional functional impairment and noted that the 
disability did not affect the veteran's occupation.  His 
occupation involved working on his feet at Home Depot.   

The above facts demonstrate that the callus of the left 5th 
toe has disappeared and that any remaining scar is 
asymptomatic.  While the recent VA physician noted that the 
left 5th hammertoe was asymptomatic, the physician did 
mention pain on manipulation and noted the current "flail 
situation" of the left 5th interphalangeal joints.  Pain on 
use and evidence of flail joint indicate an orthopedic 
disability.   

Under 38 C.F.R. § 4.40, a part that becomes painful on use 
must be regarded as seriously disabled.  Under 38 C.F.R. 
§ 4.45, more movement than normal from flail joint, 
resections, relaxation of ligaments, and etc, is a factor of 
disability.  It is appropriate therefore to consider an 
orthopedic disability rating, such as is offered under 
Diagnostic Code 5284.  

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals.  A 30 
percent rating requires severe residuals.  Actual loss of use 
of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007).  Because moderately severe 
residuals are not shown, the Board must give careful 
consideration to a 10 percent rating.  

After considering all the evidence of record, including the 
testimony, the Board finds that it favors a 10 percent rating 
for residuals of left 5th toe hemiphalangectomy.  A 10 
percent schedular rating will therefore be granted for the 
left 5th toe.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for a gastrointestinal disorder is denied.

A schedular rating greater than 10 percent for plantar 
calluses of the bilateral 5th toes is denied. 

A 10 percent schedular rating for a residual scar and removal 
of left 5th toe callus is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

With respect to the evaluation of keratosis pilaris with acne 
vulgaris of the chest and back, and neurodermatitis of the 
scrotum, in its October 2006 REMAND, the Board requested a 
dermatology examination to determine the extent of body 
coverage also requested a dermatology evaluation of the feet.  
The feet were included in this evaluation request because a 
November 2003 VA examination report notes that the entire 
skin of both feet had thickened skin and an overlying fungal 
infection.  

The November 2006 VA dermatology examination report notes 
scattered hyperpigmented macules of the chest and back that 
affects about 10 percent of body area, but does not mention 
the feet.  Therefore, the Board requests that the examination 
report be returned to the examiner for clarification as to 
whether any skin disorder of the feet, such as tinea pedis, 
is service-connected and also whether the 10 percent of total 
body area affected includes the feet and/or flare-ups.  

Accordingly, this case is REMANDED for the following action:

1.  The AOJ should return the November 1, 
2006, VA dermatology examination report 
to the examiner for clarification.  The 
physician is asked to do the following:

I.  Note a review of the claims 
file.  

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that thickened skin 
and/or fungal infection of the feet 
is related to active service or to 
the service-connected bilateral foot 
disabilities.  

III.  If the answer in question II 
above is "yes" then the physician 
is asked to estimate the percent of 
body area affected. 

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.  The 
veteran may be re-examined if 
necessary.  If the examining 
physician is not available, a 
qualified substitute may be used.

2.  Following completion of the above, 
the AOJ should review all relevant 
evidence and readjudicate the claim.  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Failure to report for examination without good cause could 
result in denial of the claim or claims.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


